900 F.2d 256Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Bobby Dean ARNOLD, Defendant-Appellant.
No. 89-5068.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 29, 1989.Decided:  March 30, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T.S. Ellis III, District Judge.  (CR-88-286-A)
Kenneth W. Smith, Smith & Smith, Alexandria, Va., for appellant.
Henry E. Hudson, United States Attorney, Dennis M. Kennedy, Assistant United States Attorney, Alexandria, Va., for appellee.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
While an inmate at the Lorton Reformatory, the appellant was found to be in possession of marijuana and pentazocine, a Schedule IV controlled substance.  As a result, the appellant was charged with (1) possession with intent to distribute pentazocine in violation of 21 U.S.C. Sec. 841(a)(2);  (2) possession of marijuana in violation of 21 U.S.C. Sec. 844;  (3) assault of a correctional officer in violation of 22 D.C.Code Sec. 505(a);  (4) possession of a chemical compound by a prisoner in violation of 18 U.S.C. Sec. 13, assimilating Section 53.2-203(5) of the Code of Virginia;  and (5) prisoner possession of marijuana in violation of 18 U.S.C. Sec. 13, assimilating Section 53.1-203(6) of the Code of Virginia.  The appellant pled not guilty of the charges and requested and was granted a trial by jury, at which a verdict of guilty was returned on all counts.  The district court then sentenced the appellant to three and one-half years' imprisonment on count I, consecutive to any sentence he is presently serving;  a concurrent sentence of one year on each of counts II, IV, and V;  and 5 months' imprisonment on count III.  This appeal followed.  We affirm.

I.

2
The facts are not complicated.  Guards at Lorton Reformatory received information from an inmate that the appellant was in possession of illegal contraband.  Based on such information, the guards conducted a search of the appellant's cell.  During that search, the guards found marijuana, a paste containing THC (the active hallucinogenic ingredient of marijuana);  and fourteen books of inmate currency that did not belong to the appellant.  Guards then ordered the appellant to prepare for a search of his body.  However, after removing his trousers, uncovering an uncommon bulge in his undergarment, the appellant ran, discarding a clear plastic bag along the way.  The appellant was then apprehended, after being chased by guards, and a search of the bag uncovered a cache of pentazocine.

II.

3
On appeal, the appellant raises eight issues for our consideration.  Not one has merit.  After a review of the record before us, we are satisfied that the appellant received a fair trial and was properly convicted for violation of the charged statutes.  Accordingly, we find no merit in the appellant's challenge to his conviction.  We dispense with oral argument in the case because the relevant facts and law are well set forth in the record before us, and further argument would not aid in the decisional process.

AFFIRMED